DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to the correspondence received May 16, 2022.
	Claims 6, 11, and 13 are canceled.  Claims 1-5, 9, 10, 12, 15-17, and 19 are amended.  Claims 1-5, 7-10, 12, and 14-20 are pending and have been examined.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-10, 12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a mental process, a judgement or observation-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
Claims 1-20 are a method, which is a process.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A regulatory content determination and delivery method comprising the steps: storing regulatory content in a database;  determining appropriate content stored in the database that is required to be posted for employee viewing to assure employer compliance with regulations at a given employer geographic location and a given time; monitoring the display device for power status; sending an alert to the employer if the display screen does not have power; delivering the appropriate content from the database to the employer for [] viewing [] by the employees of the employer based upon the employer geographic location; automatically delivering updated appropriate content from the database [] at a second given time if updated content is available in the database for the employer geographic location; and keeping a record [] of the content that was delivered.
The abstract idea of claim 5 is defined as:
A method for enabling compliance for an employer of regulatory compliance rules pertaining to where and when regulated content is displayed for viewing by a group of employees of the employer, the method including the steps: providing a [] poster positioned at an employer location for viewing by employees of an employer; determining the geographic position of the employer location; providing a database of regulated content; determining what regulated content needs to be provided from the database to the employees of the employer at the employer location based upon regulatory compliance rules for that specific employer location and for that specific business of the employer;  delivering the determined regulated content in [] format to the [] poster for viewing by the employees of the employer at the employer location to ensure the employer is in compliance with regulatory compliance rules at the employer location; continuously monitoring if there are changes to the regulatory compliance rules for that specific employer location and, if so, immediately delivering from the database to the [] poster updated regulated content to ensure the employer is in continual compliance with the regulatory compliance rules at the employer location; and ensuring no outdated regulatory content is displayed on the [] poster.

The abstract idea of claim 9 is defined as:
A method for providing required regulatory content [] at a specific location of an employer for viewing by employees of the employer to ensure the employer is in compliance with regulatory requirements, the method including the steps: [] at a specific location of an employer viewable by all employees of the employer; monitoring the display device for connectivity status; determining a geographic location of the display device; storing regulatory content in a database; matching the geographic location of the display device to relevant regulatory content in the database; delivering the relevant regulatory content [] for viewing by the employees of an employer to make the employer in compliance with regulatory requirements at the specific location of the employer; maintaining the regulatory content for viewing by the employees in the event the display device loses its connectivity to the database; alerting the employer is the device loses connectivity;  continuously monitor if there are changes to the regulatory content in the database and if those changes relate to the specific location of the employer; and {01696183.DOCX/ }U.S. Serial No. 16/811,525 Response to Office Action dated 12.22.2021 Page 5 of 11 automatically delivering the changed regulatory content from the database [] to ensure that the employer stays in compliance at all times with regulatory requirements at the specific location of the employer.
The abstract idea steps recited in claims 1, 5 and 9 are those which could be performed mentally, including with pen and paper.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

	These steps could be undertaken mentally and with pen and paper as follows: 
	Per claim 1:
	One can store regulatory content in a database mentally because pen and paper is an extension of the mental process and a database can be taught by a paper table.  One can then mentally determine appropriate content that is stored in the database by judging what is appropriate for a geographic location and at a given time.  This is done by knowing the geographic location (can be done mentally by ascertaining where one is at a given moment) and time (by looking at a calendar) and then comparing those pieces of knowledge to relevant laws.  Then one can mentally monitor a display device for power status by observing whether the display device is on.  Then one can mentally send an alert to the employer by writing on paper that the display device does not have power.  Then one can deliver appropriate content on paper, like on a poster, from the database to the employer based on the geographic location.  Then one can automatically (by a rule) deliver updated content at another time if there is new content available in the paper database for the geographic location.  Finally one can make a record of when the content is delivered on paper or by mentally taking note of when it was delivered.  
	Per claim 5:
	One can mentally enable compliance for regulatory rules being displayed (similar to claim 1) by providing a paper posted at a location for viewing (pen and paper – mental process).  Then, one can determine the geographic position of the employer location by observing, perhaps by noticing an address, where the employer is.  This is a mental step done by people such as postal workers and ordinary people.  One can provide a database of regulatory content by providing a paper table of content.  One can determine what content needs to be provided mentally by observing the table and matching what content goes for which location and for the specific business (restaurant, factory, etc).  One can then deliver content "to the poster" by writing or altering the paper poster to have the correct content to make sure the employer is in compliance.  One can then continuously monitor to see for changes of regulatory rules by continuously following, mentally, regulatory changes.  This has actually been done by people such as attorneys who regularly look at the federal register and other public domain, sources that are disseminated for the public good. Then this can be "immediately" delivered by "immediately" adding the information in writing to the poster, which would ensure that the employer is in continual compliance.  Finally one can ensure that no outdated regulatory content is displayed on the poster.  
	Per claim 9:
	Similar to claims 1 and 5, one can mentally observe changes in the law, and using pen and paper can display them in any given time frame and for any reason to people at a geographic location.  
	One can first monitor a display device for connectivity status by looking to see whether (through observation) the display device is connected.  One can determine a location of a display device by observing where the display device is or under a broadest reasonable interpretation observing information about a display device, including its location.  One can store content in a database mentally by writing it on paper.  One can match the location of the display device (a piece of observable information) to content in a database by looking up the location on the paper table to see what the regulations are.  One can deliver the content for viewing by employees by delivering content on paper, like on a poster, at the specific location of the employer.  One can maintain this content for viewing in the event that a device loses connectivity to a database by using paper.  One can alert using paper the employer to any loss of connectivity.  One can continuously monitor if there are changes to the content and if those changes relate to the specific location by looking at the federal register for changes to regulations.  One can automatically deliver the changed content to the employer by setting a rule that, if the content changes, the new regulations will be delivered.  This would have the intended result of ensuring that the employer stays in compliance at all times at the specific location of the employer.  
Therefore, under a broadest reasonable interpretation, one could perform the steps, as identified in claims 1, 5, and 9, above, mentally, which makes it a mental process.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
providing a display screen at the employer geographic location
electronic viewing on the display screen
to the display screen 
in computer memory
Claim 5 recites the following additional elements:
electronic format to the electronic poster
Claim 9 recites the following additional elements:
to a display device
providing a display device
delivering content to a display device 
using a processor to
to the display device
These elements are merely instructions to apply the abstract idea to a computer because under a broadest reasonable interpretation, these additional elements in combination are taught by a general purpose computer.  This is because computers have displays which deliver content and are inherently electronic viewing and an electronic format.  Using a generic computer to display information is similar to requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015), see MPEP 2106.05(f)(2). Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  As shown above, the combination of "electronic" and "display" elements merely amount to a generic computer which is a mere "apply it" limitation and not significantly more.  Therefore, Applicant's additional elements in combination has not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Per claims 2-4, 7, 8, and 15,  the limitations of what kind of geography applies and what kind of regulations apply are merely further details of the abstract idea because one could mentally make a judgment on applying the correct city or state laws and also which regulations would apply.
	Per claims 10, 12, 14, 18, and 20 the additional elements which define the display device (including an "electronic poster" which under a broadest reasonable interpretation is a connected TV or a TV that is sharing a monitor with a cell phone) merely describe limitations found in a smartphone.  Smartphones show connectivity, power, and notify delivery (text message or SMS sent).  Smartphones also allow information to be shown off line.  Finally, smartphones are GPS connected which can show their location.  Therefore, because a smartphone may be a generic computer, see TLI Comms, MPEP 2106.05(f)(2), these are further apply it limitations.  
	Per claims 16, 17, and 19, the options of selecting a language, a default language, and editing are further mental process steps because one could mentally select a language, also a default language, and finally can mentally edit text.  Therefore, these limitations merely further define the abstract idea of the independent claims.
Therefore, claims 1-5, 7-10, 12, and 14-20 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB 2008/0262883 A1 ("Weiss") in view of Lin, US PGPUB 2008/0061971 A1 ("Lin").
	Per claim 1, Weiss teaches storing regulatory content in a database; in par 0142: " FIGS. 12A, 12B, and 12C shows systems to, for example, provide a compliance announcement, display, and notification system that may update a database or other repository of compliance or other information with additional or new information by receiving the information from a transmission from an external or internal website, a file server, or any other device. The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"
	Weiss then teaches determining appropriate content stored in the database that is required to be posted for employee viewing to assure employer compliance with regulations at a given employer geographic location and a given time; in par 0192: "Facility C 350 shows a single point of receipt for compliance or announcement information that can then be transmitted 370 to more than one location, specifically location 1 360 through location m 380. Again, it should be noted that each location may utilize one or more devices to display compliance and announcement information that may or may not be in the same physical area. Further, not all transmitted compliance and announcement information must be location specific. Advantageously the present invention may transmit both location independent and location specific information. The method of transmission may be by broadcast to one or more specific locations. While routing information to specific locations is one method of information delivery, a multitude of other methods may be equally valid including broadcasting all information with unique identifiers that show applicability to a specific facility and/or location"  See also par 0134: "4A, 4B, and 5 shows system that may, for example, provide a compliance announcement, display, and notification system that allows electronic distribution of location specific compliance information, notifications, and other relevant company information to multiple locations, either within the same facility or amongst multiple diverse locations, thereby reducing the logistical burden for businesses;"  See also par 0142: " The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"  That the notification taught by Weiss is for employers is taught in par 016 and 018 which shows that Weiss' teachings are modifying or improving upon prior art relating to gathering information to maintain compliance in an employer workplace.  
	Weiss then teaches providing a display screen at the employer geographic location; in par 0187: "Referring now to FIG. 2, a block diagram illustrates yet another system for compliance announcement, display and notification system in accordance with another embodiment of the present invention. The system may include a way for transmitting compliance or announcement information 210 to a means for receiving compliance or announcement data 110, that may further be operatively connected to a display device 120." See also par 0208: "FIG. 15 is a block diagram illustrating a system for compliance announcement, display, and notification system that may allow electronic distribution of compliance information, notifications, and other relevant company information formatted for specific displays, display types, or display resolutions and is in accordance with yet another embodiment of the present invention. The system may aggregate compliance data from multiple topics or sources for simultaneous display, and may utilize menus or other forms of user requests to display specific information, thereby providing a quick and easy way of viewing the information without the need for requester formatting."
	Weiss then teaches delivering the appropriate content from the database to the employer for electronic viewing on the display screen by the employees of the employer based upon the employer geographic location; in par 0243: "As shown, received compliance information 110 can be displayed on two or more co-located displays 4510, where at least one display has a fixed signage indicating where one or more displays capable of showing the same compliance information are located. The co-located displays 120 and 4320 can be capable of showing the same compliance information. If one display fails, the other display can ensure that requisite compliance information is available for viewing. Once again, it should be noted that it is not necessary for both displays to show the same information at the same time. Indeed, in an interactive menu driven version of the system, each display may serve a different end user viewing different information. In addition, in an advertising driven business model, each display may show different advertising information."  Geographic location is taught in par 014 which clarifies that locations include geographic locations: " Further, diverse geographic locations often require different postings as requirements vary from state to state and by the nature of work performed in a specific facility."  As locations include geographic locations, it is further taught in par 078 that information is sent to "multiple diverse locations."  Further in par 094 the information is "location specific."  
	Weiss then teaches automatically delivering updated appropriate content from the database to the display screen at a second given time if updated content is available in the database for the employer geographic location; in par 0248: "FIGS. 48 is a block diagram illustrating a compliance announcement, display, and notification system that can have one or more of the displays utilized to show compliance information or other information along with emergency alerts and, optionally, emergency condition and emergency procedures or recommended action. As shown, one or more sources of emergency condition notification such as, for example, the Emergency Broadcast System 4810, a fire alarm 4815, a burglar alarm 4820, a carbon monoxide alarm 4825, flood/tsunami notification 4830, weather condition notification 4835, terrorist act notification 4840, or other emergency conditions 4845 such as chemical agent detection, biological agent detection, or a warning system for any type of imminent or an emergent emergency situation. The emergency notification may be as simple as a notification that an emergency exists, with optional information such as the type of emergency, location, and recommended course of action."
	Weiss then teaches and keeping a record in computer memory of the content that was delivered. In par 0246: "In addition, the system may be coupled with display reporting and self-monitoring so that emergency rescue personnel will know the information and procedures each display is showing"
	Weiss does not teach monitoring the display device for power status; sending an alert to the employer if the display screen does not have power; 
	Lin teaches alerting a user to abnormal performance of a display.  See abstract.
	Lin teaches monitoring the display device for power status in pars 011-014 where the apparatus is being monitored by the anti-theft function. 
	Lin then teaches  sending an alert to the employer if the display screen does not have power note that Weiss teaches employer previously and therefore Lin's "user" further modifies "employer" as taught by Weiss.  Lin teaches the alert if no power in par 015 where the loss of power for an LCD panel see par 010 is alerted by buzzing an alarm.
	It would have been obvious to one ordinarily skilled in the art to modify the employer location based notification teaching of Weiss with the sending alert if no power to screen teaching of Lin because Lin teaches that small apparatuses are vulnerable to theft which occurs when something is unplugged (to physically steal it) see par 005.  Because Lin would prevent a sign as taught by Weiss from being physically stolen, and hence not able to display required regulations, one would be motivated to modify Weiss with Lin.
Claim(s) 2-4, 9, and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB 2008/0262883 A1 ("Weiss") in view of Lin, US PGPUB 2008/0061971 A1 ("Lin"), in further view of Degeneffe et al., US PGPUB 2017/0140390 A1 ("Degeneffe").
	Per claim 2, Weiss and Lin teach the limitations of claim 1, above.  As explained above, Weiss teaches employer.  Weiss does not teach the given … geographic location is state specific.
	Degeneffe teaches geo-based regulation and compliance.  See par 007.  
Degeneffe teaches the given … geographic location is state specific in par 058: " For example, commercial operators often cross state lines many times during a given workday and drive in and out of different cities and counties as they go about their work. There has been an increase in new ordinances and state laws, including an increase in enforcement activity for controlling employment relationships. For example, cities and states have different rules with respect to required meal breaks, required rest breaks, sick leave and entitlements, as well as differing minimum wage levels."  See also par 059: " this present disclosure describes a system and method that uses geo-location and a rules engine to facilitate compliance to federal, state, and local regulations as well as company policies."  See par 079: "The regulation resource 204 may include one or more resources for determining regulations related to various jurisdictions such as cities, counties, states, countries."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss as modified by Lin with the geographic determination of a state for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information as that is how law is regulated.  As there are state specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Lin with Degeneffe. 
	Per claim 3, Weiss and Lin teach the limitations of claim 1, above.  As explained above, Weiss teaches employer.  Weiss does not teach the given … geographic location is municipality specific.
	Degeneffe teaches geo-based regulation and compliance.  See par 007.  
Degeneffe teaches the given … geographic location is municipality specific in par 058: " For example, commercial operators often cross state lines many times during a given workday and drive in and out of different cities and counties as they go about their work. There has been an increase in new ordinances and state laws, including an increase in enforcement activity for controlling employment relationships. For example, cities and states have different rules with respect to required meal breaks, required rest breaks, sick leave and entitlements, as well as differing minimum wage levels."  See also par 059: " this present disclosure describes a system and method that uses geo-location and a rules engine to facilitate compliance to federal, state, and local regulations as well as company policies."  See par 079: "The regulation resource 204 may include one or more resources for determining regulations related to various jurisdictions such as cities, counties, states, countries."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss as modified by Lin with the geographic determination of a municipality for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information as that is how law is regulated.  As there are municipality specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Lin with Degeneffe. 
Per claim 4, Weiss and Lin teach the limitations of claim 1, above.  Weiss does not teach wherein the regulations include one of federal, state and local regulations.
Degeneffe teaches wherein the regulations include one of federal, state and local regulations see par 079: "The regulation resource 204 may include one or more resources for determining regulations related to various jurisdictions such as cities, counties, states, countries. These resources may be a compilation of regulations from multiple sources and may provide the guiding basis upon which rules may be created for each of the jurisdictions for which the system 100 may provide operational service. The regulation resource 204 may be manually compiled, automatically compiled from jurisdiction publications and regulations, or a combination of manual and automatic."  See par 058: " There has been an increase in new ordinances and state laws, including an increase in enforcement activity for controlling employment relationships."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss as modified by Lin with the federal state or local regulations determination of a municipality for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information as that is how law is regulated.  As there are jurisdiction specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Weiss with Degeneffe. 
	Per claim 9, Weiss teaches A method for providing required regulatory content to a display device at a specific location of an employer for viewing by employees of the employer to ensure the employer is in compliance with regulatory requirements, the method including the steps: providing a display device at a specific location of an employer viewable by all employees of the employer; in par 0187: "Referring now to FIG. 2, a block diagram illustrates yet another system for compliance announcement, display and notification system in accordance with another embodiment of the present invention. The system may include a way for transmitting compliance or announcement information 210 to a means for receiving compliance or announcement data 110, that may further be operatively connected to a display device 120." See also par 0208: "FIG. 15 is a block diagram illustrating a system for compliance announcement, display, and notification system that may allow electronic distribution of compliance information, notifications, and other relevant company information formatted for specific displays, display types, or display resolutions and is in accordance with yet another embodiment of the present invention. The system may aggregate compliance data from multiple topics or sources for simultaneous display, and may utilize menus or other forms of user requests to display specific information, thereby providing a quick and easy way of viewing the information without the need for requester formatting."
	Weiss teaches storing regulatory content in a database in par 0142: " FIGS. 12A, 12B, and 12C shows systems to, for example, provide a compliance announcement, display, and notification system that may update a database or other repository of compliance or other information with additional or new information by receiving the information from a transmission from an external or internal website, a file server, or any other device. The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"
	Weiss teaches matching the geographic location of the display device to relevant regulatory content in the database; in par 0192: "Facility C 350 shows a single point of receipt for compliance or announcement information that can then be transmitted 370 to more than one location, specifically location 1 360 through location m 380. Again, it should be noted that each location may utilize one or more devices to display compliance and announcement information that may or may not be in the same physical area. Further, not all transmitted compliance and announcement information must be location specific. Advantageously the present invention may transmit both location independent and location specific information. The method of transmission may be by broadcast to one or more specific locations. While routing information to specific locations is one method of information delivery, a multitude of other methods may be equally valid including broadcasting all information with unique identifiers that show applicability to a specific facility and/or location"  See also par 0134: "4A, 4B, and 5 shows system that may, for example, provide a compliance announcement, display, and notification system that allows electronic distribution of location specific compliance information, notifications, and other relevant company information to multiple locations, either within the same facility or amongst multiple diverse locations, thereby reducing the logistical burden for businesses;"  See also par 0142: " The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"  That the notification taught by Weiss is for employers is taught in par 016 and 018 which shows that Weiss' teachings are modifying or improving upon prior art relating to gathering information to maintain compliance in an employer workplace.  
	Weiss teaches delivering the relevant regulatory content to the display device for viewing by the employees of an employer to make the employer in compliance with regulatory requirements at the specific location of the employer in par 0243: "As shown, received compliance information 110 can be displayed on two or more co-located displays 4510, where at least one display has a fixed signage indicating where one or more displays capable of showing the same compliance information are located. The co-located displays 120 and 4320 can be capable of showing the same compliance information. If one display fails, the other display can ensure that requisite compliance information is available for viewing. Once again, it should be noted that it is not necessary for both displays to show the same information at the same time. Indeed, in an interactive menu driven version of the system, each display may serve a different end user viewing different information. In addition, in an advertising driven business model, each display may show different advertising information."  Geographic location is taught in par 014 which clarifies that locations include geographic locations: " Further, diverse geographic locations often require different postings as requirements vary from state to state and by the nature of work performed in a specific facility."  As locations include geographic locations, it is further taught in par 078 that information is sent to "multiple diverse locations."  Further in par 094 the information is "location specific."  
	Weiss teaches maintaining the regulatory content for viewing by the employees in the event the display device loses its connectivity to the database in par 0243: "As shown, received compliance information 110 can be displayed on two or more co-located displays 4510, where at least one display has a fixed signage indicating where one or more displays capable of showing the same compliance information are located. The co-located displays 120 and 4320 can be capable of showing the same compliance information. If one display fails, the other display can ensure that requisite compliance information is available for viewing."
Weiss teaches using a processor to continuously monitor if there are changes to the regulatory content in the database and if those changes relate to the specific location of the employer; and automatically delivering the changed regulatory content from the database to the display device to ensure that the employer stays in compliance at all times with regulatory requirements at the specific location of the employer in par 0197: " The system may receive, locate, or be notified of new or updated compliance, announcement, or notification information 810. Some or all of the new or updated information may be selected for transmission based upon location specific or non-location specific selection criteria 820. The information can then be transmitted to each location as appropriate 830. The transmitted data may utilize one or more networks with or without routing functions to arrive at the appropriate facilities and locations 420. Facility A as shown has multiple locations 320 and 330, with each location receiving information from an external network. Facility B has a single location 340, and Facility C 350 has multiple locations, Location 1 360 through Location n 380, that may be connected via an internal network or any other means of data delivery 370. It should be noted that the existing connection methodology is for representative purposes and there exists an unlimited numbers of methods to connect various locations and all or any are permissible under the present invention."  See also par 0232: "FIG. 36 is a flow diagram illustrating a compliance announcement, display, and notification system that may transmit new or updated compliance or announcement data in advance of the compliance data becoming effective. As shown, a test can be performed to see if any new or updated compliance, notification, or announcements or other relevant information is available 3610. If new or updated information is located, the information can be transmitted to one or more users 3620 where the information can be received, cached, and/or stored 3630. A test can be performed to see if the information is effective yet 3640. If the information is not yet effective, the test periodically repeats. If the information is effective, the information may be displayed, printed, and/or redistributed. The updated information may replace existing data being displayed,"
	Weiss does not teach monitoring the display device for connectivity status; alerting the [user] is the device loses connectivity
	Lin teaches monitoring the display device for connectivity status in pars 011-014 where abnormal performance is monitored which includes in par 015 a loss of signal over an interface connection such as when a video cable is removed ("connectivity status").  Lin then teaches alerting the [user] is the device loses connectivity in par 013 where an alarm is triggered.  
	It would have been obvious to one ordinarily skilled in the art to modify the employer location based notification teaching of Weiss with the sending alert if no power to screen teaching of Lin because Lin teaches that small apparatuses are vulnerable to theft which occurs when something is unplugged (to physically steal it) see par 005.  Because Lin would prevent a sign as taught by Weiss from being physically stolen, and hence not able to display required regulations, one would be motivated to modify Weiss with Lin.
	Weiss and Lin do not teach determining a geographic location of the display device 
	Degeneffe teaches determining a geographic location of the display device in par 067: "In one aspect, the computing device 110a-110c may interpret predefined rules based on work location (as provided by the GPS tracking device 113a-113c associated with a respective mobile unit 105a-105c), and may, for example, prompt a particular user associated with any one of the mobile units 105a-105c to:"  Under a broadest reasonable interpretation, the employer location is not fixed and therefore GPS would teach determining the geographic position of where workers are. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss geographic determination for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information to a determined geographical region because it would prevent human error as to determining a geographical region and also save time as the employer would not need to enter in the geographical region.  As there are jurisdiction specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Weiss with Degeneffe. 
Per claim 14, Weiss, Lin, and Degeneffe teach the limitations of claim 9, below.  Weiss does not teach step of monitoring the display device for power status.
Lin teaches step of monitoring the display device for power status in pars 011-014 where the apparatus is being monitored by the anti-theft function. 
	It would have been obvious to one ordinarily skilled in the art to modify the employer location based notification teaching of Weiss with the sending alert if no power to screen teaching of Lin because Lin teaches that small apparatuses are vulnerable to theft which occurs when something is unplugged (to physically steal it) see par 005.  Because Lin would prevent a sign as taught by Weiss from being physically stolen, and hence not able to display required regulations, one would be motivated to modify Weiss with Lin.
Per claim 15, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss does not teach wherein the regulations include one of federal, state and local regulations.
Degeneffe teaches wherein the regulations include one of federal, state and local regulations see par 079: "The regulation resource 204 may include one or more resources for determining regulations related to various jurisdictions such as cities, counties, states, countries. These resources may be a compilation of regulations from multiple sources and may provide the guiding basis upon which rules may be created for each of the jurisdictions for which the system 100 may provide operational service. The regulation resource 204 may be manually compiled, automatically compiled from jurisdiction publications and regulations, or a combination of manual and automatic."  See par 058: " There has been an increase in new ordinances and state laws, including an increase in enforcement activity for controlling employment relationships."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss as modified by Lin with the federal state or local regulations determination of a municipality for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information as that is how law is regulated.  As there are jurisdiction specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Weiss with Degeneffe.
	Per claim 16, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss further teaches an employee can select a language for the regulatory law content to be display on the display device in par 0219: "As shown, a list of available languages is displayed 2410 and optionally, simultaneously (or in sequence) a highest level menu or information may be displayed in a default language 2415. If a different language is selected from the list of available languages step 2420, a menu or information can be displayed in the selected language 2425. If a menu item is selected from the display 2430, then a further test 2455 can be performed to see if it is the home menu as displayed in 2410."
	Per claim 17, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss further teaches the step of the employer selecting a default language for regulatory content to be display on the display device in par 0219: "if "Yes", then the compliance or announcement information or additional menu can be displayed in the default language 2440. If another menu item is selected 2445, then a test can be performed to see if it is the home menu 2450. If it is the home menu, then the home menu can be displayed 2410, otherwise the menu or information may be displayed in the default language 2440."
	Per claim 18, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss does not teach the determining step is performed using GPS coordinates.
	Degeneffe teaches the determining step is performed using GPS coordinates in par 062: "The computing device 110a-110c may also interface with a GPS tracking device 113a-113c that may be configured to provide location data information of the one or more mobile units 105a-105c."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss geographic determination for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information to a determined geographical region because it would prevent human error as to determining a geographical region and also save time as the employer would not need to enter in the geographical region.  As there are jurisdiction specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Weiss with Degeneffe. 
	Per claim 20, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  	Weiss further teaches the display device is an electronic poster in par 0165: " The report information may be displayed on any form of display including liquid crystal displays, plasma displays, projection displays, LED displays, OLED displays, e-paper, and electronic ink displays;"  and Par 0172: " FIG. 45 shows a system that may, for example, provide a compliance announcement, display and notification system that utilizes one or more displays co-located within a fixed proximity of each other showing compliance information. In the event of a failure of one or more, but not all, displays, the remaining display(s) are so positioned to fulfill compliance for both geographic areas. optionally, a fixed sign indicates that if this display is inoperative please see display located at xyz location;"  See also par 0175: " In the event of an emergency, the display will conspicuously display one or more of the following pieces of information: that an emergency condition exists, the nature of the emergency, any corrective actions or emergency procedures to follow. One or more emergency notices may be displayed on a priority basis, pre-empting some or all of the otherwise displayed information.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB 2008/0262883 A1 ("Weiss") in further view of Degeneffe et al., US PGPUB 2017/0140390 A1 ("Degeneffe").
Per claim 5, Weiss teaches A method for enabling compliance for an employer of regulatory compliance rules pertaining to where and when regulated content is displayed for viewing by a group of employees of the employer, the method including the steps: providing an electronic poster positioned at an employer location for viewing by employees of an employer in par 0187: "Referring now to FIG. 2, a block diagram illustrates yet another system for compliance announcement, display and notification system in accordance with another embodiment of the present invention. The system may include a way for transmitting compliance or announcement information 210 to a means for receiving compliance or announcement data 110, that may further be operatively connected to a display device 120." See also par 0208: "FIG. 15 is a block diagram illustrating a system for compliance announcement, display, and notification system that may allow electronic distribution of compliance information, notifications, and other relevant company information formatted for specific displays, display types, or display resolutions and is in accordance with yet another embodiment of the present invention. The system may aggregate compliance data from multiple topics or sources for simultaneous display, and may utilize menus or other forms of user requests to display specific information, thereby providing a quick and easy way of viewing the information without the need for requester formatting."
	Weiss teaches providing a database of regulated content ; in par 0142: " FIGS. 12A, 12B, and 12C shows systems to, for example, provide a compliance announcement, display, and notification system that may update a database or other repository of compliance or other information with additional or new information by receiving the information from a transmission from an external or internal website, a file server, or any other device. The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"
	Weiss teaches determining what regulated content needs to be provided from the database to the employees of the employer at the employer location based upon regulatory compliance rules for that specific employer location and for that specific business of the employer in par 0192: "Facility C 350 shows a single point of receipt for compliance or announcement information that can then be transmitted 370 to more than one location, specifically location 1 360 through location m 380. Again, it should be noted that each location may utilize one or more devices to display compliance and announcement information that may or may not be in the same physical area. Further, not all transmitted compliance and announcement information must be location specific. Advantageously the present invention may transmit both location independent and location specific information. The method of transmission may be by broadcast to one or more specific locations. While routing information to specific locations is one method of information delivery, a multitude of other methods may be equally valid including broadcasting all information with unique identifiers that show applicability to a specific facility and/or location"  See also par 0134: "4A, 4B, and 5 shows system that may, for example, provide a compliance announcement, display, and notification system that allows electronic distribution of location specific compliance information, notifications, and other relevant company information to multiple locations, either within the same facility or amongst multiple diverse locations, thereby reducing the logistical burden for businesses;"  See also par 0142: " The data may be transmitted to the repository autonomously, by scheduled or periodic request, or any other mechanism including an autonomous scanning system (BOT) that continuously scans for updated compliance data or information and requests or delivers it when located, thus providing updated compliance information with a known update period;"  That the notification taught by Weiss is for employers is taught in par 016 and 018 which shows that Weiss' teachings are modifying or improving upon prior art relating to gathering information to maintain compliance in an employer workplace.  
Weiss teaches delivering the determined regulated content in electronic format to the electronic poster for viewing by the employees of the employer at the employer location to ensure the employer is in compliance with regulatory compliance rules at the employer location in par 0243: "As shown, received compliance information 110 can be displayed on two or more co-located displays 4510, where at least one display has a fixed signage indicating where one or more displays capable of showing the same compliance information are located. The co-located displays 120 and 4320 can be capable of showing the same compliance information. If one display fails, the other display can ensure that requisite compliance information is available for viewing. Once again, it should be noted that it is not necessary for both displays to show the same information at the same time. Indeed, in an interactive menu driven version of the system, each display may serve a different end user viewing different information. In addition, in an advertising driven business model, each display may show different advertising information."  Geographic location is taught in par 014 which clarifies that locations include geographic locations: " Further, diverse geographic locations often require different postings as requirements vary from state to state and by the nature of work performed in a specific facility."  As locations include geographic locations, it is further taught in par 078 that information is sent to "multiple diverse locations."  Further in par 094 the information is "location specific."  
Weiss teaches continuously monitoring if there are changes to the regulatory compliance rules for that specific employer location and, if so, immediately delivering from the database to the electronic poster updated regulated content to ensure the employer is in continual compliance with the regulatory compliance rules at the employer location; and ensuring no outdated regulatory content is displayed on the electronic poster in par 0197: " The system may receive, locate, or be notified of new or updated compliance, announcement, or notification information 810. Some or all of the new or updated information may be selected for transmission based upon location specific or non-location specific selection criteria 820. The information can then be transmitted to each location as appropriate 830. The transmitted data may utilize one or more networks with or without routing functions to arrive at the appropriate facilities and locations 420. Facility A as shown has multiple locations 320 and 330, with each location receiving information from an external network. Facility B has a single location 340, and Facility C 350 has multiple locations, Location 1 360 through Location n 380, that may be connected via an internal network or any other means of data delivery 370. It should be noted that the existing connection methodology is for representative purposes and there exists an unlimited numbers of methods to connect various locations and all or any are permissible under the present invention."  See also par 0232: "FIG. 36 is a flow diagram illustrating a compliance announcement, display, and notification system that may transmit new or updated compliance or announcement data in advance of the compliance data becoming effective. As shown, a test can be performed to see if any new or updated compliance, notification, or announcements or other relevant information is available 3610. If new or updated information is located, the information can be transmitted to one or more users 3620 where the information can be received, cached, and/or stored 3630. A test can be performed to see if the information is effective yet 3640. If the information is not yet effective, the test periodically repeats. If the information is effective, the information may be displayed, printed, and/or redistributed. The updated information may replace existing data being displayed,"
	Weiss does not teach determining the geographic position of the … location (however Weiss previously taught employer).  
	Degeneffe teaches determining the geographic position of the … location in par 067: "In one aspect, the computing device 110a-110c may interpret predefined rules based on work location (as provided by the GPS tracking device 113a-113c associated with a respective mobile unit 105a-105c), and may, for example, prompt a particular user associated with any one of the mobile units 105a-105c to:"  Under a broadest reasonable interpretation, the employer location is not fixed and therefore GPS would teach determining the geographic position of where workers are. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the employer regulation display teaching of Weiss geographic determination for regulation teaching of Degeneffe because one ordinarily skilled would want specific jurisdictional information to a determined geographical region because it would prevent human error as to determining a geographical region and also save time as the employer would not need to enter in the geographical region.  As there are jurisdiction specific laws, one would be motivated to modify Weiss with Degeneffe to include these laws.  For these reasons, one would be motivated to modify Weiss with Degeneffe. 
	Per claim 7, Weiss and Degeneffe teach the limitations of claim 5, above.  Weiss further teaches the regulated content includes employment law content in par 0155 where Workmen's Compensation Insurance is taught as well as OSHA requirements.  See par 0155.  
	Per claim 8, Weiss and Degeneffe teach the limitations of claim 5, above.  Weiss further teaches the regulatory compliance rules include one of federal, state and local rules in par 0155 where Workmen's Compensation Insurance is taught as well as OSHA requirements.  See par 0155.
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB 2008/0262883 A1 ("Weiss") in view of Lin, US PGPUB 2008/0061971 A1 ("Lin"), in further view of Degeneffe et al., US PGPUB 2017/0140390 A1 ("Degeneffe"), in further view of Meltzer, US PGPUB 2012/0254054 A1 ("Meltzer").
	Per claim 10, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss further teaches regulatory content in par 0155 where Workmen's Compensation Insurance is taught as well as OSHA requirements.  See par 0155.  
	Weiss does not teach including the step of recording the time and content of the regulatory content sent to the display device. 
	Meltzer teaches a system which provides employment eligibility and verification services.  See abstract. 
Meltzer teaches the step of recording the time and content of the regulatory content sent to the display device in par 0137: "Notification section 1002 includes messages and/or alerts that are provided by the system. Each message is posted in the notification log 1010 and is accompanied by a timestamp to indicate the date and time in which a message was posted. Notification section 1002 may include a search field 1008 that provides a listing of any relevant messages, which meet the search criteria that have been entered."  See also pars 0131 and 0134, and Fig 9.
It would have been obvious before the effective filing date of the claimed invention to modify the employment law compliance display based on geography and time teaching of Weiss as modified by Degeneffe and Lin with the keeping a record of content delivered teaching of Meltzer because Meltzer teaches that employers can be audited with respect to necessary I-9 requirements and those whore are not in compliance may be penalized.  See par 004.  Because Meltzer's teachings help prove that an employer is in compliance, one would be motivated to modify Weiss so that further compliance assurance can be provided.  For these reasons, one would be motivated to modify Weiss with Meltzer.
Per claim 12, Weiss, Lin, and Degeneffe teach the limitations of claim 9, below.  Degeneffe does not teach the further step of notifying the employer upon the completion of each delivery of employment law content.
Meltzer teaches the further step of notifying the employer upon the completion of each delivery of employment law content in par 0131 FIG. 9 illustrates an exemplary audit log of an I-9 account of an individual. As discussed, audit log 900 may be accessed via user interface 700 or via user interface 800. Audit log 900 is comprehensive and includes a listing of each action that occurred with respect to the I-9 from the time in which the I-9 was created. Par 0133 Audit log 900 includes log section 904 which identifies (or uniquely identifies) the user 906 that took action on the selected I-9 form in association with the action 910 and a timestamp 908 indicating when the respective action occurred.  See par 0134: "Audit log 900 indicates that Andrew Scott received a non-confirmation from E-verify."
It would have been obvious before the effective filing date of the claimed invention to modify the employment law compliance display based on geography and time teaching of Weiss as modified by Degeneffe and Lin with the notifying the employer upon the completion of each delivery teaching of Meltzer because Meltzer teaches that employers can be audited with respect to necessary I-9 requirements and those whore are not in compliance may be penalized.  See par 004.  Because Meltzer's teachings help prove that an employer is in compliance, one would be motivated to modify Weiss so that further compliance assurance can be provided.  For these reasons, one would be motivated to modify Weiss with Meltzer.
	Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al., US PGPUB 2008/0262883 A1 ("Weiss") in view of Lin, US PGPUB 2008/0061971 A1 ("Lin"), in further view of Degeneffe et al., US PGPUB 2017/0140390 A1 ("Degeneffe"), in further view of Alexio, US PGPUB 2009/0292728 A1 ("Alexio").
	Per claim 19, Weiss, Lin, and Degeneffe teach the limitations of claim 9, above.  Weiss further teaches regulatory law in par 0155.  
	Weiss does not teach editing the relevant …content before delivering it to the display device.
	Alexio teaches a human resources employment system.  See abstract.
	Alexio teaches editing the relevant …content before delivering it to the display device in par 0058: "The human resources employment system 2 preferably allows the employer representative who completes a specific form to share electronically the form with other employer representatives before the form is shared with the employee. This allows the other employer representatives to comment on, or even edit, the form so that it is more accurate. This sharing also allows the other employer representatives to know that an important human resources event will soon take place, and to prepare for such an event. This sharing preferably occurs via the virtual notification system."
	It would have been obvious before the effective filing date of the claimed invention to modify the employment law compliance display based on location of Weiss with the editing teaching of Alexio because Alexio teaches that none of the prior art systems captures electronically, and automatically shares, in real time, human resources events.  Par 007.  Implementing the teachings of Alexio supports the importance of sharing the details contained in human resources forms to allow for further compliance with unemployment guidance in a particular state.  One would therefore be motivated to modify Weiss with Alexio so as to further the connectivity between employers and the state, and to do so with the supervision of responsible parties who can edit (as taught by Alexio) the material.  For these reasons, one would be motivate to modify Weiss with Alexio.  
Therefore, claims 1-5, 7-10, 12, and 14-20 are rejected under 35 USC 103.  
Response to arguments
35 USC 101
No language was suggested but ideas were discussed as is clear from Interview summary.  No examiner amendments or specific claim language was discussed.  Applicant as shown above is reciting an abstract idea of an employer showing up to date legal information to employees, using generic computing elements.  Applicant's statement that "these steps are not merely the use of a general purpose computer" is not supported because Applicant has not claimed the specific device that would be more than a general purpose computer.  101 rejection is maintained.
35 USC 103
Applicant's amendments are meant to attempt to establish the intended use of a device to be at an employer location, which may or may not exclude the mobile workplace of Degeneffe.  In an endeavor to show Applicant's intended use, Examiner has shown that former secondary reference Weiss teaches what Applicant intends for the invention.  This renders the arguments moot because Applicant does not address Weiss specifically.  Therefore the 103 rejection is maintained.
Prior Art Made of Record
	The following prior art is made of record and not relied upon:
	"A Beginners Guide to Digital Bulletin Boards," NoviSign Solutions Blog [online] published on November 22, 2019, available at: < https://www.novisign.com/blog/solutions/digital-bulletin-boards/ >
	Describes on page 3 how any TV can be used to show anything, which would include words (regulatory content), which would teach the display teaching that Applicant recites, and would be an additional generic device that would teach Applicant's display in addition to the general purpose computer (which also includes a display).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD W. CRANDALL/Examiner, Art Unit 3689